In re Ascension-St. James Airport etc.; M. Matt Durand, Inc.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Ascension, 23rd Judicial District Court, Div. “A”, No. 46059; to the Court of Appeal, First Circuit, No. CW90 2130.
Granted in part, denied in part: The preliminary injunction restraining the defendants, Ascension-St. James Airport and Transportation Authority and M. Matt Du-rand, Inc., from any further performance, implementation or execution of the contract dated August 30, 1990 for A.I.P. Project # 3-11-0058-01-90 is reversed. The preliminary mandatory injunction requiring Durand, Inc. to return to the Authority and payments received from the Authority for the work done in excess of actual direct costs incurred is reversed. The application is otherwise denied. The Court of Appeal, First Circuit, is ordered to expedite the pending appeal with briefing and argument prior to February 1, 1991, the opinion to be handed down expeditiously thereafter.